Citation Nr: 1215024	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, and from May 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, this matter was remanded for further development in a March 2011 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.  


REMAND

Unfortunately, appellate review of the Veteran's claim on appeal at this time would be premature.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

The Veteran seeks service connection for hypertension and contends that he developed high blood pressure readings during his second period of active service.  In its March 2011 decision, the Board found that he had presented new and material evidence with which to reopen his claim for service connection for hypertension.  It also remanded the reopened claim for VA treatment records from the Atlanta VAMC, dated from November 2006 to the present, and to schedule the Veteran for a VA examination and medical opinion.  

In June 2011, the RO/AMC associated the Veteran's voluminous VA treatment records with the claims file.  A September 2008 progress note and physical examination in volume 9 stated that the Veteran was applying for disability benefits through the Social Security Administration (SSA) as well as through VA.  Records dated in June 2010 and July 2010 found in volume 4 noted that he was awaiting SSA and VA benefits.  A review of the Virtual VA file reveals that there is a record indicating that the Veteran began receiving benefits from the SSA starting in January 2011, but it is unclear whether this was for disability or retirement.  The March 2011 VA examination report indicated that the Veteran was unemployed and had been on medical disability since 2008.  A December 2011 letter sent to the Veteran found on the Virtual VA system indicated that he did not have to complete one form because he was in receipt of SSA income.  

There is no indication that the RO ever attempted to determine whether the Veteran was receiving SSA disability benefits, and if so, whether attempts were made to obtain any records thereof.  Records associated with the SSA file may be relevant to the question of whether the Veteran's hypertension is related to service or to his substance abuse problem.  

The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  However, this is a case the Board cannot tell from the evidence available whether the Veteran is in receipt of SSA disability benefits, and if so, whether such benefits are related to his claim of service connection for hypertension.  As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim on appeal, the duty to assist requires VA to attempt to obtain these records.  Therefore, on remand the RO/AMC shall attempt to obtain a complete copy of the Veteran's SSA disability file, if extant.  

On remand, the RO/AMC also should obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claim for service connection for hypertension.  The Board notes that the claims file contains no VA clinical records dated after June 2011.  Therefore, any additional VA medical records should be obtained, especially any concerned with the Veteran's hypertension.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA disability benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

2.  The RO/AMC shall obtain and associate with the claims file any outstanding records of evaluation and/or treatment from the Atlanta VAMC, for the period from June 2011 to the present.  

3.  After completion of the above, the RO/AMC shall take such additional development action as it deems proper with respect to the reopened claim for service connection for hypertension.  

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


